UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Chapter 13 Standing Trustee
30 TWO BRIDGES ROAD                                                          Order Filed on December 20, 2019
SUITE 330                                                                    by Clerk
                                                                             U.S. Bankruptcy Court
FAIRFIELD, NJ 07004-1550                                                     District of New Jersey
973-227-2840

                                                           Case No.: 18-29593 RG
IN RE:
  FABRICIUS ALVES VIEIRA                                   Hearing Date: 12/18/2019

                                                           Judge: ROSEMARY GAMBARDELLA


                                                           Debtor is Entitled To Discharge

                                        ORDER CONFIRMING PLAN

  The relief set forth on the following pages, numbered 2 through 2 is hereby ORDERED.




DATED: December 20, 2019
 Debtor(s): FABRICIUS ALVES VIEIRA

 Case No.: 18-29593 RG
 Caption of Order:     ORDER CONFIRMING PLAN

        The Plan of the Debtor having been proposed to creditors, and hearing having been held on the Confirmation
of such Plan, and it appearing that the applicable provisions of the Bankruptcy Code have been complied with ; and for
good cause shown, it is
    ORDERED, that the plan of the above named Debtor dated 10/15/2019, or as amended at the confirmation
    hearing is hereby confirmed. The Standing Trustee shall make payments in accordance with 11 U.S.C. § 1326
    with funds received from the Debtor; and it is further
    ORDERED, that to the extent that the Debtor’s plan contains motions to avoid judicial liens under 11 U .S.C.
    Section 522(f) and/or to avoid liens and reclassify claims in whole or in part, such motions are hereby granted,
    except as specified herein:
    ORDERED, that commencing 11/1/2018, the Debtor shall pay the Standing Trustee
        the sum of $6801.64 paid into date over 13 month(s), and then
        the sum of $200.00 for a period of 23 month(s), which payments shall include commission and expenses of
        the Standing Trustee in accordance with 28 U.S.C. § 586; and it is further
    ORDERED, that notwithstanding the preceding paragraph, in no event shall the unsecured creditors receive less
    than $9,900.00, which shall be shared on a pro rata basis; and it is further
    ORDERED, that the arrears claim to FHLMC shall not be paid through the plan as addressed in the Order
    entered on 12/2/2019; and it is further
    ORDERED, that upon completion of the plan, affected secured creditors shall take all steps necessary to remove
    of record any lien or portion of any discharged; and it is further
    ORDERED, The debtor(s) shall provide the Trustee with copies of their timely filed tax returns by April 15th
    every year throughout the life of the plan and any refund in excess of $2,500.00 shall be paid into the plan or the
    case will be dismissed upon certification of the Trustee with 14 days notice to debtor(s) and debtor’s attorney;
    and it is further
     ORDERED, that upon expiration of the Deadline to File a Proof of Claim, the Chapter 13 Standing Trustee may
     submit an Amended Order Confirming Plan upon notice to the Debtor, Debtor's attorney and any other party
     filing a Notice of Appearance.
